Order entered August 20, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01104-CR
                                    No. 05-13-01105-CR

                             QUENTIN WILLIAMS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-27662-N, F11-27666-N

                                          ORDER
       The Court GRANTS appellant’s August 14, 2013 motion to extend the time to file

appellant’s notice of appeal. Appellant’s notice of appeal is DEEMED timely filed.


                                                    /s/   LANA MYERS
                                                          JUSTICE